DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and Such claim limitation(s) is/are: “hinge element” in claim 1 and others.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “hinge element” is interpreted as meaning “separate interlocking assemblies” from paragraph [00007] and “The hinge element 16 is, for example, but not limited to, a press-to-close zipper or a self-mating zipper, typically with outwardly extending interlocking elements.... The design of this hinge element 16 could likewise be an adhesive element or a form of hook-and-loop closure” from paragraph [00024].
Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1 and 12 have been amended to include: “a hinge element attached to the valve and upstream from the channel”.  The specification does not mention the hinge element (16, 18, 17) is upstream from the channel (17).  Furthermore, Figure 4 and others clearly show that the hinge element is located someplace in the middle of the channel and not upstream from the channel (17).
Claim 20 has been amended to include: “the valve is unfolded and fluid can flow to the channel and to the fluid outlet” and “the hinge is folded and fluid prevented from flowing to the channel and to the fluid outlet.”  The amendment is in contradiction to paragraph [0030] of the specification, which states: “The folded or closed configuration of valve 10" is similar to that illustrated in Figures 2 and 5 in that the folded or closed configuration restricts or eliminates flow through the channel 17 and fluid outlet or exit 13.”  Furthermore, Figure 4 and others clearly show that the hinge element is located someplace in the middle of the channel and not upstream from the channel (17) and therefore cannot prevent fluid flow to the channel.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3’s status identifier is “currently amended”; however, no amendment to the claim is presented by the Applicant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 have been amended to include the limitation of “a hinge element attached to the valve and upstream from the channel”.  The “upstream” limitation appears to be new matter.  The specification does not mention that the hinge element (16, 18, 17) is upstream from the channel (17).  Furthermore, Figure 4 and others clearly show that the hinge element is located someplace in the middle of the channel and not upstream from the channel (17).
Claims 2-11, 13-19 depend from claims 1 and 12, respectively, and therefore inherit the deficiencies thereof.
Claim 20 has been amended to include: “the valve is unfolded and fluid can flow to the channel and to the fluid outlet” and “the hinge is folded and fluid prevented from flowing to the channel and to the fluid outlet.”  The amendment is in contradiction to paragraph [0030] of the specification, which states: “The folded or closed configuration of valve 10" is similar to that illustrated in Figures 2 and 5 in that the folded or closed configuration restricts or eliminates flow through the channel 17 and fluid outlet or exit 13.”  Furthermore, Figure 4 and others clearly show that the hinge element is located someplace in the middle of the channel and not upstream from the channel (17) and therefore cannot prevent fluid flow to the channel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 12 have been amended to include the limitation of “a hinge element attached to the valve and upstream from the channel”.  The specification does not mention that the hinge element (16, 18, 17) is upstream from the channel (17).  Furthermore, Figure 4 and others clearly show that the hinge element is located someplace in the middle of the channel and not upstream from the channel (17).
Claims 2-11, 13-19 depend from claims 1 and 12, respectively, and therefore inherit the deficiencies thereof.
Claim 20 has been amended to include: “the valve is unfolded and fluid can flow to the channel and to the fluid outlet” and “the hinge is folded and fluid prevented from flowing to the channel and to the fluid outlet.”  The amendment is in contradiction to paragraph [0030] of the specification, which states: “The folded or closed configuration of valve 10" is similar to that illustrated in Figures 2 and 5 in that the folded or closed configuration restricts or eliminates flow through the channel 17 and fluid outlet or exit 13.”  Furthermore, Figure 4 and others clearly show that the hinge element is located someplace in the middle of the channel and not upstream from the channel (17) and therefore cannot prevent fluid flow to the channel.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971) MPEP 2173.03
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Pat. 9,963,284) in view of Chan, et al. (“Chan”) (U.S. Pat. 5,529,224).
Regarding claim 1, Steel discloses a valve for a package, comprising: a protruding element (20) formed between a base layer (22) and a flexible layer (the unlabeled upper layer of the protruding element (bubble valve closure 20); col. 4, lines 52-55: “the flexible material of the package is relied on to flex away from the valve material 20 to allow the air or liquid to pass by the valve material 20 when the package 10 is squeezed or otherwise receiving adequate pressure”), a channel layer (14) forming a channel (32) between the flexible layer of the protruding element and the channel layer, the channel including a fluid outlet (through end of 32).
Steel is silent in regards to a hinge element attached to the valve.  Chan discloses a valved dispensing apparatus with a first (Fig. 35: unfolded) and second (Fig. 36: folded) configurations utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein, in the first configuration, the apparatus is unfolded and fluid can flow through a channel to a fluid outlet and, in the second configuration, the apparatus is folded and fluid is prevented from flowing through the channel to the fluid outlet and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use both the protruding element and to fold the apparatus in order to prevent the channel valve from leaking (col. 11, lines 35-36) while securing the second configuration using the separate interlocking assemblies.
Chan does not specify that the hinge element is upstream from the channel such that flow to the channel and further to the fluid is controlled; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to position the hinge element upstream of the channel because 1) Applicant has not disclosed that the hinge element is positioned upstream of the channel or 2) upstream of the channel, as claimed, since both would perform the same function of controlling flow to the channel and to the fluid outlet and therefore preventing any leaking from the fluid outlet.  Therefore, it would have been prima facie obvious to modify Steel and Chan to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chan. MPEP 2144.04(IV)(A).
Regarding claim 2, Steel discloses that the flexible layer forms the upper layer of the bubble (20) and the protruding element is a bubble valve subcomponent including the base layer, the bubble layer and the channel layer.  
Regarding claim 3, the combination discloses that the hinge element is attached to the base layer on an opposite side of the bubble valve subcomponent (Fig. 36).  
Regarding claims 8 and 18, the combination discloses that the hinge element, as modified by Chan, includes a first hinge element (64a) and a second hinge element (64b).
Regarding claims 9 and 19, Chan’s first hinge element may be attached to a portion of the protruding element and the second hinge element may be attached to a portion of the package. (Seen in Fig. 35)
Regarding claim 10, Chan discloses that the first and second hinge elements (64a, 64b) are perpendicular to the protruding element to allow the hinge and interlocking assemblies to function properly.
Regarding claim 12, Steel discloses a package comprising: a storage volume (21) defined between a first panel (12) and a second panel (14); and3 MEl 34255485v.1a valve (20) between the first the flexible material of the package is relied on to flex away from the valve material 20 to allow the air or liquid to pass by the valve material 20 when the package 10 is squeezed or otherwise receiving adequate pressure”); with a channel (32) and a fluid outlet (through end of 32), and a channel layer (14) forming a channel (32) between the flexible layer of the protruding element and the channel layer, the channel including a fluid outlet.
Steel is silent in regards to a hinge element attached to the valve.  Chan discloses a valved dispensing apparatus with a first (Fig. 35: unfolded) and second (Fig. 36: folded) configurations utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein, in the first configuration, the apparatus is unfolded and fluid can flow through the channel to the fluid outlet and, in the second configuration, the apparatus is folded and fluid is prevented from flowing through the channel to the fluid outlet and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use both the protruding element and to fold the apparatus in order to prevent the channel valve from leaking (col. 11, lines 35-36) while securing the second configuration using the separate interlocking assemblies.
Chan does not specify that the hinge element is upstream from the channel such that flow to the channel and further to the fluid is controlled; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to position the hinge element upstream of the channel because 1) Applicant has not disclosed that the hinge element is positioned upstream of the channel or 2) upstream of the channel, as claimed, since both would perform the same function of controlling flow to the channel and to the fluid outlet and therefore preventing any leaking from the fluid outlet.  Therefore, it would have been prima facie obvious to modify Steel and Chan to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chan. MPEP 2144.04(IV)(A).
  Regarding claim 16, Steel, as modified by Chan, discloses that the hinge element (Chan: 64a, 64b) is attached to the valve.
Regarding claim 20, Steel discloses a valve for a package, comprising: a protruding element (20) formed between a base layer (22) and a flexible layer (the unlabeled upper layer of the protruding element (bubble valve closure 20); col. 4, lines 52-55: “the flexible material of the package is relied on to flex away from the valve material 20 to allow the air or liquid to pass by the valve material 20 when the package 10 is squeezed or otherwise receiving adequate pressure”); a channel layer (14) forming a channel (32) between the flexible layer of the protruding element and the channel layer, the channel including a fluid outlet (through end of 32).
Steel is silent in regards to a hinge element attached to the valve.  Chan discloses a valved dispensing apparatus with a first (Fig. 35: unfolded) and second (Fig. 36: folded) configurations utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein, in the first configuration, the apparatus is unfolded and fluid can flow through the channel to the fluid outlet and, in the second configuration, the apparatus is folded and fluid is prevented from 
Chan does not specify that the hinge element is upstream from the channel such that flow to the channel and further to the fluid is controlled; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to position the hinge element upstream of the channel because 1) Applicant has not disclosed that the hinge element is positioned upstream of the channel or 2) that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the hinge element to work equally well positioned midway on the channel or upstream of the channel, as claimed, since both would perform the same function of controlling flow to the channel and to the fluid outlet and therefore preventing any leaking from the fluid outlet.  Therefore, it would have been prima facie obvious to modify Steel and Chan to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chan. MPEP 2144.04(IV)(A).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claim 1, above, and further in view of Genosar (U.S. Pub. 2012/0241465).
Regarding claim 4, Steel, as modified by Chan, discloses that the apparatus folds but is silent regarding a central area of reduced thickness of the hinge element.  Genosar discloses a folding hinge element (16, 17 and 18) with a central area (18) of reduced thickness and it would fJ[ [0039]) while using Chan’s separate interlocking assemblies to secure the hinge element in the second configuration.
Regarding claim 5, Steel and Chan, as modified by Genosar, discloses that the hinge element includes at least one ramped area proximate the central area of reduced thickness. (Seen in the figures of Genosar, proximate 18).
Claims 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claims 1 and 12, above, respectively, and further in view of Dias, et al. (“Dias”) (U.S. Pat. 7,946,766).
Regarding claims 6, 7 and 15, the combination, discloses separate interlocking assemblies as part of the hinge element but does not specify that the assemblies may be a zipper or a self-mating zipper; however, Dias discloses that a zipper may be used as a closure mechanism for a reclosable pouch; therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Chan’s snaps for Dias’ well-known zipper since doing so would result in the same function without undue experimentation.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claims 1 and 16, above, respectively, and further in view of Jackson (U.S. Pat. 7,007,823).
Regarding claims 11 and 17, Steel, as modified by Chan, is silent in that his hinge element is parallel and aligned with the protruding element; however, Jackson discloses that a hook-and-loop strip located parallel and aligned to the central axis of a package may be used to 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claim 12, above, and further in view of Genosar (U.S. Pub. 2012/0241465).
Regarding claim 13, Steel, as modified by Chan, discloses that the apparatus folds but is silent regarding a central area of reduced thickness of the hinge element. Genosar discloses a folding hinge element (16, 17 and 18) with a central area (18) of reduced thickness and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Genosar’s rigid hinge element backing to “support the package” during folding and unfolding. (Genosar: fJ[ [0039]) while using Chan’s separate interlocking assemblies to secure the hinge element in the second configuration.
Regarding claim 14, Steel and Chan, as modified by Genosar, discloses that the hinge element includes at least one ramped area proximate the central area of reduced thickness. (Seen in the figures of Genosar, proximate 18).
Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.  The newly amended limitations of a “flexible layer” and the hinge element being “upstream from the channel” are treated in this Action, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.